Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00830-CR

                                  Joseph Lester GREEN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 11-06-10686-CR
                      Honorable Camile G. DuBose, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the case is REMANDED to the trial court for a new trial.

      SIGNED May 28, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice